DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 09/30/2020. It is noted, however, that applicant has not filed a certified copy of the IN202041042576 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 - 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US 20060047720 A1), in view of Khandkar et al. (US 20210034398 A1). 
Regarding Claim 1, Kulkarni teaches
A computer implemented method for cloning a database and associated application comprising: connecting, by a processor of a central server, the central server to a source server and one or more target servers through a network; (Kulkarni [0007] The deficiencies of conventional systems and methods are overcome by an automated physical database backup and/or database and application refresh or cloning system and method, that automatically generates scripts or commands for implementing one or more tasks related to database backup and/or database and application refresh or cloning operations between a source environment and a target environment. [0013] In some embodiments, a computer-readable medium includes instructions, which can be executed by a processor in an automated physical database and application refresh system including a source environment, a target environment, and a control environment. The processor performs various operations in the control environment, which include: automatically determining parameters relating to the source environment and the target environment, wherein the source environment and the target environment have different configurations [0023] The system 100 includes a source environment 102 (e.g., an application service provider (ASP)) and a target environment 104 (e.g., a datacenter) coupled to a network 106.)
receiving, by the processor of the central server, at least one input from a device of an end user, wherein the at least one input comprises an identifier of one of the one or more target servers to clone the database and associated application from the source server; (Kulkarni
 [0011] In some embodiments, an automated physical database and application refresh or cloning method for use in a database and application refresh system includes a source environment, a target environment, and a control environment. [0013] In some embodiments, a computer-readable medium includes instructions, which can be executed by a processor in an automated physical database and application refresh system including a source environment, a target environment, and a control environment. The processor performs various operations in the control environment, which include: automatically determining parameters relating to the source environment and the target environment, wherein the source environment and the target environment have different configurations.)
collecting, by the processor of the central server, one or more parameter values related to the one of the one or more target servers selected by the end user from one or more configuration files stored in a repository of the central server; (Kulkarni [0007] The scripts or commands make use of parameters describing the source and target environments, at least some of which are gathered prior to initiating backup and cloning. The tasks are performed during one or more database backup and/or database and application refresh or cloning phases. [0011] In some embodiments, an automated physical database and application refresh or cloning method for use in a database and application refresh system includes a source environment, a target environment, and a control environment. The method is implemented in the control environment, and includes the steps of: automatically determining parameters relating to the source environment and the target environment, wherein the source environment and the target environment have different configurations. Fig. 2 – 228 – Configuration File)
dynamically generating, by the processor of the central server, a source specific script to be executed on the source server and one or more target specific scripts to be executed on the one of the one or more selected target servers; (Kulkarni [0012] The control environment also includes a database and application refresh and cloning module which is configurable to automatically generate scripts for initiating one or more tasks related to database and application refresh operations between the source environment and the target environment, wherein automatically generating scripts includes using at least one parameter)
and transferring, by the processor of the central server, the source specific script to the source server and the one or more target specific scripts to the one of the one or more selected target servers through the network to clone the database and associated application from the Source server to the one of the one or more selected target servers. (Kulkarni [0012] The control environment also includes a database and application refresh and cloning module which is configurable to automatically generate scripts for initiating one or more tasks related to database and application refresh operations between the source environment and the target environment, wherein automatically generating scripts includes using at least one parameter. [0027] In the case of cloning, for example, the datafiles belonging to database 110a can be copied to and overlaid on top of database 110b in the source environment 102, or one or more databases 116 in the target environment 104.)
Kulkarni does not teach receiving, by the processor of the central server, at least one input from a device of an end user, wherein the at least one input comprises an identifier of one of the one or more target servers to clone the database and associated application from the source server; one or more target servers selected by the end user
	However, Khandkar teaches receiving, by the processor of the central server, at least one input from a device of an end user, wherein the at least one input comprises an identifier of one of the one or more target servers to clone the database and associated application from the source server; one or more target servers selected by the end user (Khandkar [0119]  In the example interface 1200, a database administrator can select one of the plurality of databases 1205 to clone, and further select a target device from the available target devices 1210, and then select a mount button 1215 to create a clone of the selected database via the cluster live mounting system discussed above.)
Kulkarni and Khandkar are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kulkarni and Khandkar before him or her to modify the Kulkarni’s system with Khandkar’s teaching. The motivation for doing so would be to have (Khandkar [0019]) end user input to select a target to create a clone of the database.
	Regarding Claim 2, Kulkarni and Khandkar teach
The method of claim 1, wherein the central server is connected to the source server and the one or more target servers through Secure Socket Shell (SSH) protocol. (Kulkarni [0011] In some embodiments, an automated physical database and application refresh or cloning method for use in a database and application refresh system includes a source environment, a target environment, and a control environment. [0025]In the embodiment shown in FIG. 1, the source server 108 is an SSH machine in the source environment 102 capable of making requests of agents (e.g., daemons) or SSH servers in the target environment 104.)
Regarding Claim 3, Kulkarni and Khandkar teach
The method of claim 1, wherein the central server verifies when the one or more parameter values corresponding to the one of the one or more target servers selected by the end user is present in the one or more configuration files. (Kulkarni [0012] The control environment includes a discovery module for automatically determining parameters relating to the source environment and the target environment, which may have different configurations. The control environment also includes a database and application refresh and cloning module which is configurable to automatically generate scripts for initiating one or more tasks related to database and application refresh operations between the source environment and the target environment, wherein automatically generating scripts includes using at least one parameter.)
Kulkarni does not teach, however Khandkar teaches target servers selected by the end user (Khandkar [0119]  In the example interface 1200, a database administrator can select one of the plurality of databases 1205 to clone, and further select a target device from the available target devices 1210, and then select a mount button 1215 to create a clone of the selected database via the cluster live mounting system discussed above.)
Kulkarni and Khandkar are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kulkarni and Khandkar before him or her to modify the Kulkarni’s system with Khandkar’s teaching. The motivation for doing so would be to have (Khandkar [0019]) end user input to select a target to create a clone of the database.
Regarding Claim 4, Kulkarni and Khandkar teach
The method of claim 3, wherein the cloning process is terminated when the one or more parameter values corresponding to the one of the one or more target servers selected by the end user is not present in the one or more configuration files. (Kulkarni [0012] The control environment also includes a database and application refresh and cloning module which is configurable to automatically generate scripts for initiating one or more tasks related to database and application refresh operations between the source environment and the target environment, wherein automatically generating scripts includes using at least one parameter. The module is also configurable to automatically regenerate scripts in response to a failure associated with at least one of the source environment and the target environments.)
Kulkarni does not teach, however Khandkar teaches target servers selected by the end user (Khandkar [0119]  In the example interface 1200, a database administrator can select one of the plurality of databases 1205 to clone, and further select a target device from the available target devices 1210, and then select a mount button 1215 to create a clone of the selected database via the cluster live mounting system discussed above.)
Kulkarni and Khandkar are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kulkarni and Khandkar before him or her to modify the Kulkarni’s system with Khandkar’s teaching. The motivation for doing so would be to have (Khandkar [0019]) end user input to select a target to create a clone of the database.
Regarding Claim 5, Kulkarni and Khandkar teach
The method of claim 1, wherein execution of the source specific script creates a backup of application file. (Kulkarni [0007] The scripts or commands make use of parameters describing the source and target environments, at least some of which are gathered prior to initiating backup and cloning. The tasks are performed during one or more database backup and/or database and application refresh or cloning phases.)
Regarding Claim 6, Kulkarni and Khandkar teach
The method of claim 5, wherein the backup application file is transferred to the one of the one or more selected target servers through execution of source specific scripts.  (Kulkarni [0086] After generation of scripts to execute ad-hoc scripts or if there are no ad-hoc scripts to be run (step 514), then encapsulated pre refresh and clone functions will be run (step 518) and upon their completion the pre refresh and clone phase 304 will transition in the data copy phase 306.)
Kulkarni does not teach, however Khandkar teaches selected target servers (Khandkar [0119]  In the example interface 1200, a database administrator can select one of the plurality of databases 1205 to clone, and further select a target device from the available target devices 1210, and then select a mount button 1215 to create a clone of the selected database via the cluster live mounting system discussed above.)
Kulkarni and Khandkar are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kulkarni and Khandkar before him or her to modify the Kulkarni’s system with Khandkar’s teaching. The motivation for doing so would be to have (Khandkar [0019]) end user input to select a target to create a clone of the database.
Regarding Claim 7, Kulkarni and Khandkar teach
The method of claim 1, wherein the source and target specific scripts are dynamically generated by passing the one or more parameter values to one or more base scripts stored in the central server.  (Khandkar [0025] In some example embodiments, the script directory on the node includes one or more templates an execution sequence of the scripts (e.g., script code portions). A template is pre-configured with placeholder values into which parameters and settings are populated when the template is used to generate the scripts. [0027] The database user e.g., a database administrator) is not required to generate or customize script code and the entire database job (e.g., instant recovery, live mounting) is preconfigured using scripts, which can be generated by templates and executed on the fly when needed.)
Kulkarni and Khandkar are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kulkarni and Khandkar before him or her to modify the Kulkarni’s system with Khandkar’s teaching. The motivation for doing so would be to have (Khandkar [0027]) template used to generate scripts and executed on the fly.
Regarding Claim 8, Kulkarni and Khandkar teach
The method of claim 1, wherein the one or more target specific script contains instructions to shutdown the services running on the one of the one or more selected target servers.
(Kulkarni [0095] If any ad-hoc shell scripts need to be run (step 814), then the ad-hoc shell scripts are run (step 812) and the post refresh and clone phase 310 ends. After running the ad-hoc scripts or if there are no ad-hoc shell scripts to be run, then the post refresh and clone phase 310 ends.)
Kulkarni does not teach, however Khandkar teaches scripts contains instructions to shutdown services (Khandkar [0088] At operation 410, one or more script templates are executed to generate scripts. As an example, a Jinja template sample file (file name: “script1.j2”) can include:  shutdown immediate; startup {{ mode }}) selected target servers (Khandkar [0119]  In the example interface 1200, a database administrator can select one of the plurality of databases 1205 to clone, and further select a target device from the available target devices 1210, and then select a mount button 1215 to create a clone of the selected database via the cluster live mounting system discussed above.)
Kulkarni and Khandkar are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kulkarni and Khandkar before him or her to modify the Kulkarni’s system with Khandkar’s teaching. The motivation for doing so would be to have (Khandkar [0027, 0019]) template used to generate scripts and executed on the fly; end user input to select a target to create a clone of the database
Regarding Claim 9, Kulkarni and Khandkar teach
The method of claim 1, wherein the one or more target specific script contains instructions to restore the database and associated application in the one of the one or more selected target servers. (Kulkarni [0087] The data copy phase 306 begins by generating a copy script for each tablespace in the source database (step 602). For example, tablespaces commonly group together all application objects to simplify some administration operations.[0088] If a staged refresh is to be performed (step 613), then datafiles are copied to a staging area. Otherwise, each datafile associated with the current tablespace is then copied to the target database 116 (step 610))
Kulkarni does not teach, however Khandkar teaches selected target servers (Khandkar [0119]  In the example interface 1200, a database administrator can select one of the plurality of databases 1205 to clone, and further select a target device from the available target devices 1210, and then select a mount button 1215 to create a clone of the selected database via the cluster live mounting system discussed above.)
Kulkarni and Khandkar are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kulkarni and Khandkar before him or her to modify the Kulkarni’s system with Khandkar’s teaching. The motivation for doing so would be to have (Khandkar [0019]) end user input to select a target to create a clone of the database.
Regarding Claim 10, Kulkarni and Khandkar teach
The method of claim 1, wherein the one or more target specific script contains instructions to perform configuration of the database and associated application in the one of the one or more selected target servers.  (Kulkarni [0093] FIG. 8 is a flow diagram of an embodiment of a post refresh and clone phase 310 of the process 300 shown in FIG. 3. The post refresh and clone phase 310 begins be determining if any database object needs processing (step 802), based on the configuration file 228. If a database object needs processing, then the database objects are processed (step 804). [0095] If any ad-hoc shell scripts need to be run (step 814), then the ad-hoc shell scripts are run (step 812) and the post refresh and clone phase 310 ends. After running the ad-hoc scripts or if there are no ad-hoc shell scripts to be run, then the post refresh and clone phase 310 ends.)
Kulkarni does not teach, however Khandkar teaches selected target servers (Khandkar [0119]  In the example interface 1200, a database administrator can select one of the plurality of databases 1205 to clone, and further select a target device from the available target devices 1210, and then select a mount button 1215 to create a clone of the selected database via the cluster live mounting system discussed above.)
Kulkarni and Khandkar are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kulkarni and Khandkar before him or her to modify the Kulkarni’s system with Khandkar’s teaching. The motivation for doing so would be to have (Khandkar [0019]) end user input to select a target to create a clone of the database.
Regarding Claim 11, Kulkarni teaches
A system for cloning a database and associated application comprising: one or more processors; and one or more memories operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors, cause the at least one of the one or more processors to: connect a central server to a source server and one or more target servers through a network; (Kulkarni [0007] The deficiencies of conventional systems and methods are overcome by an automated physical database backup and/or database and application refresh or cloning system and method, that automatically generates scripts or commands for implementing one or more tasks related to database backup and/or database and application refresh or cloning operations between a source environment and a target environment. [0013] In some embodiments, a computer-readable medium includes instructions, which can be executed by a processor in an automated physical database and application refresh system including a source environment, a target environment, and a control environment. The processor performs various operations in the control environment, which include: automatically determining parameters relating to the source environment and the target environment, wherein the source environment and the target environment have different configurations [0023] The system 100 includes a source environment 102 (e.g., an application service provider (ASP)) and a target environment 104 (e.g., a datacenter) coupled to a network 106.)
receive at least one input by the central server from a device of an end user, wherein the at least one input comprises an identifier of one of the one or more target servers to clone the database and associated application from the source server; (Kulkarni [0011] In some embodiments, an automated physical database and application refresh or cloning method for use in a database and application refresh system includes a source environment, a target environment, and a control environment. [0013] In some embodiments, a computer-readable medium includes instructions, which can be executed by a processor in an automated physical database and application refresh system including a source environment, a target environment, and a control environment. The processor performs various operations in the control environment, which include: automatically determining parameters relating to the source environment and the target environment, wherein the source environment and the target environment have different configurations)
collect one or more parameter values related to the one of the one or more target servers selected by the end user from one or more configuration files stored in a repository of the central server; (Kulkarni [0007] The scripts or commands make use of parameters describing the source and target environments, at least some of which are gathered prior to initiating backup and cloning. The tasks are performed during one or more database backup and/or database and application refresh or cloning phases. [0011] In some embodiments, an automated physical database and application refresh or cloning method for use in a database and application refresh system includes a source environment, a target environment, and a control environment. The method is implemented in the control environment, and includes the steps of: automatically determining parameters relating to the source environment and the target environment, wherein the source environment and the target environment have different configurations. Fig. 2 – 228 – Configuration File)
dynamically generate a source specific script to be executed on the source server and one or more target specific scripts to be executed on the one of the one or more selected target servers; (Kulkarni [0012] The control environment also includes a database and application refresh and cloning module which is configurable to automatically generate scripts for initiating one or more tasks related to database and application refresh operations between the source environment and the target environment, wherein automatically generating scripts includes using at least one parameter)
transfer the source specific script to the source server and the one or more target specific scripts to the one of the one or more selected target servers through the network to clone the database and associated application from the source server to the one of the one or more target servers. (Kulkarni [0012] The control environment also includes a database and application refresh and cloning module which is configurable to automatically generate scripts for initiating one or more tasks related to database and application refresh operations between the source environment and the target environment, wherein automatically generating scripts includes using at least one parameter.[0027]  In the case of cloning, for example, the datafiles belonging to database 110a can be copied to and overlaid on top of database 110b in the source environment 102, or one or more databases 116 in the target environment 104.)
Kulkarni does not teach receive at least one input by the central server from a device of an end user, wherein the at least one input comprises an identifier of one of the one or more target servers to clone the database and associated application from the source server; one or more target servers selected by the end user
	However, Khandkar teaches receive at least one input by the central server from a device of an end user, wherein the at least one input comprises an identifier of one of the one or more target servers to clone the database and associated application from the source server; one or more target servers selected by the end user (Khandkar [0119]  In the example interface 1200, a database administrator can select one of the plurality of databases 1205 to clone, and further select a target device from the available target devices 1210, and then select a mount button 1215 to create a clone of the selected database via the cluster live mounting system discussed above.)
Kulkarni and Khandkar are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kulkarni and Khandkar before him or her to modify the Kulkarni’s system with Khandkar’s teaching. The motivation for doing so would be to have (Khandkar [0019]) end user input to select a target to create a clone of the database.
Regarding Claim 12, Kulkarni and Khandkar teach
The system of claim 11, wherein the central Server is connected to the source server and the one or more target servers through Secure Socket Shell (SSH) protocol. (Kulkarni [0011] In some embodiments, an automated physical database and application refresh or cloning method for use in a database and application refresh system includes a source environment, a target environment, and a control environment. [0025]In the embodiment shown in FIG. 1, the source server 108 is an SSH machine in the source environment 102 capable of making requests of agents (e.g., daemons) or SSH servers in the target environment 104.)
Regarding Claim 13, Kulkarni and Khandkar teach
The system of claim 11, wherein the central server verifies when the one or more parameter values corresponding to the one of the one or more target servers selected by the end user is present in the one or more configuration files. (Kulkarni [0012] The control environment includes a discovery module for automatically determining parameters relating to the source environment and the target environment, which may have different configurations. The control environment also includes a database and application refresh and cloning module which is configurable to automatically generate scripts for initiating one or more tasks related to database and application refresh operations between the source environment and the target environment, wherein automatically generating scripts includes using at least one parameter.)
Kulkarni does not teach, however Khandkar teaches target servers selected by the end user (Khandkar [0119]  In the example interface 1200, a database administrator can select one of the plurality of databases 1205 to clone, and further select a target device from the available target devices 1210, and then select a mount button 1215 to create a clone of the selected database via the cluster live mounting system discussed above.)
Kulkarni and Khandkar are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kulkarni and Khandkar before him or her to modify the Kulkarni’s system with Khandkar’s teaching. The motivation for doing so would be to have (Khandkar [0019]) end user input to select a target to create a clone of the database.
Regarding Claim 14, Kulkarni and Khandkar teach
The system of claim 13, wherein the cloning process is terminated when the one or more parameter values corresponding to the one of the one or more target servers selected by the end user is not present in the one or more configuration files. (Kulkarni [0012] The control environment also includes a database and application refresh and cloning module which is configurable to automatically generate scripts for initiating one or more tasks related to database and application refresh operations between the source environment and the target environment, wherein automatically generating scripts includes using at least one parameter. The module is also configurable to automatically regenerate scripts in response to a failure associated with at least one of the source environment and the target environments.)
Kulkarni does not teach, however Khandkar teaches target servers selected by the end user (Khandkar [0119]  In the example interface 1200, a database administrator can select one of the plurality of databases 1205 to clone, and further select a target device from the available target devices 1210, and then select a mount button 1215 to create a clone of the selected database via the cluster live mounting system discussed above.)
Kulkarni and Khandkar are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kulkarni and Khandkar before him or her to modify the Kulkarni’s system with Khandkar’s teaching. The motivation for doing so would be to have (Khandkar [0019]) end user input to select a target to create a clone of the database.
Regarding Claim 15, Kulkarni and Khandkar teach
The system of claim 11, wherein the source specific script comprises instructions to create a backup application file.  (Kulkarni [0007] The scripts or commands make use of parameters describing the source and target environments, at least some of which are gathered prior to initiating backup and cloning. The tasks are performed during one or more database backup and/or database and application refresh or cloning phases.)
Regarding Claim 16, Kulkarni and Khandkar teach
The system of claim 15, wherein the backup application file is transferred to the one of the one or more selected target servers through execution of the one or more target specific scripts. (Kulkarni [0086] After generation of scripts to execute ad-hoc scripts or if there are no ad-hoc scripts to be run (step 514), then encapsulated pre refresh and clone functions will be run (step 518) and upon their completion the pre refresh and clone phase 304 will transition in the data copy phase 306.)
Kulkarni does not teach, however Khandkar teaches selected target servers (Khandkar [0119]  In the example interface 1200, a database administrator can select one of the plurality of databases 1205 to clone, and further select a target device from the available target devices 1210, and then select a mount button 1215 to create a clone of the selected database via the cluster live mounting system discussed above.)
Kulkarni and Khandkar are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kulkarni and Khandkar before him or her to modify the Kulkarni’s system with Khandkar’s teaching. The motivation for doing so would be to have (Khandkar [0019]) end user input to select a target to create a clone of the database.
Regarding Claim 17, Kulkarni and Khandkar teach
The system of claim 11, wherein the source and target specific scripts are dynamically generated by passing the one or more parameter values to one or more base scripts stored in the central server. (Khandkar [0025] In some example embodiments, the script directory on the node includes one or more templates an execution sequence of the scripts (e.g., script code portions). A template is pre-configured with placeholder values into which parameters and settings are populated when the template is used to generate the scripts. [0027] The database user e.g., a database administrator) is not required to generate or customize script code and the entire database job (e.g., instant recovery, live mounting) is preconfigured using scripts, which can be generated by templates and executed on the fly when needed.)
Kulkarni and Khandkar are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kulkarni and Khandkar before him or her to modify the Kulkarni’s system with Khandkar’s teaching. The motivation for doing so would be to have (Khandkar [0027]) template used to generate scripts and executed on the fly.
Regarding Claim 18, Kulkarni and Khandkar teach
The system of claim 11, wherein the one or more target specific scripts contains instructions to shutdown services running on the one of the one or more selected target servers.(Kulkarni [0095] If any ad-hoc shell scripts need to be run (step 814), then the ad-hoc shell scripts are run (step 812) and the post refresh and clone phase 310 ends. After running the ad-hoc scripts or if there are no ad-hoc shell scripts to be run, then the post refresh and clone phase 310 ends.)
Kulkarni does not teach, however Khandkar teaches scripts contains instructions to shutdown services (Khandkar [0088] At operation 410, one or more script templates are executed to generate scripts. As an example, a Jinja template sample file (file name: “script1.j2”) can include:  shutdown immediate; startup {{ mode }}) selected target servers (Khandkar [0119]  In the example interface 1200, a database administrator can select one of the plurality of databases 1205 to clone, and further select a target device from the available target devices 1210, and then select a mount button 1215 to create a clone of the selected database via the cluster live mounting system discussed above.)
Kulkarni and Khandkar are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kulkarni and Khandkar before him or her to modify the Kulkarni’s system with Khandkar’s teaching. The motivation for doing so would be to have (Khandkar [0027, 0019]) template used to generate scripts and executed on the fly; end user input to select a target to create a clone of the database
Regarding Claim 19, Kulkarni and Khandkar teach
The system of claim 11, wherein the one or more target specific script contains instructions to restore the database and associated application in the one of the one or more selected target servers. (Kulkarni [0087] The data copy phase 306 begins by generating a copy script for each tablespace in the source database (step 602). For example, tablespaces commonly group together all application objects to simplify some administration operations.[0088] If a staged refresh is to be performed (step 613), then datafiles are copied to a staging area. Otherwise, each datafile associated with the current tablespace is then copied to the target database 116 (step 610))
Kulkarni does not teach, however Khandkar teaches selected target servers (Khandkar [0119]  In the example interface 1200, a database administrator can select one of the plurality of databases 1205 to clone, and further select a target device from the available target devices 1210, and then select a mount button 1215 to create a clone of the selected database via the cluster live mounting system discussed above.)
Kulkarni and Khandkar are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kulkarni and Khandkar before him or her to modify the Kulkarni’s system with Khandkar’s teaching. The motivation for doing so would be to have (Khandkar [0019]) end user input to select a target to create a clone of the database.
Regarding Claim 20, Kulkarni and Khandkar teach
The system of claim 11, wherein the one or more target specific script contains instructions to perform configuration of the database and associated application in the one of the one or more selected target servers. (Kulkarni [0093] FIG. 8 is a flow diagram of an embodiment of a post refresh and clone phase 310 of the process 300 shown in FIG. 3. The post refresh and clone phase 310 begins be determining if any database object needs processing (step 802), based on the configuration file 228. If a database object needs processing, then the database objects are processed (step 804). [0095] If any ad-hoc shell scripts need to be run (step 814), then the ad-hoc shell scripts are run (step 812) and the post refresh and clone phase 310 ends. After running the ad-hoc scripts or if there are no ad-hoc shell scripts to be run, then the post refresh and clone phase 310 ends.)
Kulkarni does not teach, however Khandkar teaches selected target servers (Khandkar [0119]  In the example interface 1200, a database administrator can select one of the plurality of databases 1205 to clone, and further select a target device from the available target devices 1210, and then select a mount button 1215 to create a clone of the selected database via the cluster live mounting system discussed above.)
Kulkarni and Khandkar are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kulkarni and Khandkar before him or her to modify the Kulkarni’s system with Khandkar’s teaching. The motivation for doing so would be to have (Khandkar [0019]) end user input to select a target to create a clone of the database.
Regarding Claim 21, Kulkarni teaches
A non-transitory computer readable medium having stored thereon instructions for cloning a database and associated application, the non- transitory computer readable medium comprising machine executable code which when executed by at least one processor, causes the at least one processor to perform steps comprising: connecting a central server to a source server and one or more target servers through a network;  (Kulkarni [0007] The deficiencies of conventional systems and methods are overcome by an automated physical database backup and/or database and application refresh or cloning system and method, that automatically generates scripts or commands for implementing one or more tasks related to database backup and/or database and application refresh or cloning operations between a source environment and a target environment. [0013] In some embodiments, a computer-readable medium includes instructions, which can be executed by a processor in an automated physical database and application refresh system including a source environment, a target environment, and a control environment. The processor performs various operations in the control environment, which include: automatically determining parameters relating to the source environment and the target environment, wherein the source environment and the target environment have different configurations [0023] The system 100 includes a source environment 102 (e.g., an application service provider (ASP)) and a target environment 104 (e.g., a datacenter) coupled to a network 106.)
receiving at least one input by the central server from a device of an end user, wherein the at least one input comprises an identifier of one of the one or more target servers to clone the database and associated application from the source server; (Kulkarni [0011] In some embodiments, an automated physical database and application refresh or cloning method for use in a database and application refresh system includes a source environment, a target environment, and a control environment. [0013] In some embodiments, a computer-readable medium includes instructions, which can be executed by a processor in an automated physical database and application refresh system including a source environment, a target environment, and a control environment. The processor performs various operations in the control environment, which include: automatically determining parameters relating to the source environment and the target environment, wherein the source environment and the target environment have different configurations)
collecting one or more parameter values related to the one of the one or more target servers selected by the end user from one or more configuration files stored in a repository of the central server; (Kulkarni [0007] The scripts or commands make use of parameters describing the source and target environments, at least some of which are gathered prior to initiating backup and cloning. The tasks are performed during one or more database backup and/or database and application refresh or cloning phases. [0011] In some embodiments, an automated physical database and application refresh or cloning method for use in a database and application refresh system includes a source environment, a target environment, and a control environment. The method is implemented in the control environment, and includes the steps of: automatically determining parameters relating to the source environment and the target environment, wherein the source environment and the target environment have different configurations. Fig. 2 – 228 – Configuration File)
dynamically generating a Source specific script to be executed on the source server and one or more target specific scripts to be executed on the one of the one or more selected target servers by passing the one or more parameter values to one or more base scripts stored in the central server; (Kulkarni [0012] The control environment also includes a database and application refresh and cloning module which is configurable to automatically generate scripts for initiating one or more tasks related to database and application refresh operations between the source environment and the target environment, wherein automatically generating scripts includes using at least one parameter)
and transferring the source specific script to the source server and the one or more target specific scripts to the one of the one or more selected target servers through the network to clone the database and associated application from the source server to the one of the one or more selected Target environment. (Kulkarni [0012] The control environment also includes a database and application refresh and cloning module which is configurable to automatically generate scripts for initiating one or more tasks related to database and application refresh operations between the source environment and the target environment, wherein automatically generating scripts includes using at least one parameter.[0027]  In the case of cloning, for example, the datafiles belonging to database 110a can be copied to and overlaid on top of database 110b in the source environment 102, or one or more databases 116 in the target environment 104.)
Kulkarni does not teach receiving at least one input by the central server from a device of an end user, wherein the at least one input comprises an identifier of one of the one or more target servers to clone the database and associated application from the source server; one or more target servers selected by the end user
	However, Khandkar teaches receiving at least one input by the central server from a device of an end user, wherein the at least one input comprises an identifier of one of the one or more target servers to clone the database and associated application from the source server; one or more target servers selected by the end user (Khandkar [0119]  In the example interface 1200, a database administrator can select one of the plurality of databases 1205 to clone, and further select a target device from the available target devices 1210, and then select a mount button 1215 to create a clone of the selected database via the cluster live mounting system discussed above.)
Kulkarni and Khandkar are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kulkarni and Khandkar before him or her to modify the Kulkarni’s system with Khandkar’s teaching. The motivation for doing so would be to have (Khandkar [0019]) end user input to select a target to create a clone of the database.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135     
                                                                                                                                                                                                   /GAUTAM SAIN/Primary Examiner, Art Unit 2135